Exhibit 10.3

ADMINISTRATION AGREEMENT

among

NISSAN AUTO RECEIVABLES 2017-B OWNER TRUST

as Issuer

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Administrator

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

Dated as of August 23, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

DUTIES OF THE ADMINISTRATOR

     2  

2.

 

RECORDS

     5  

3.

 

COMPENSATION

     5  

4.

 

[RESERVED.]

     5  

5.

 

INDEPENDENCE OF THE ADMINISTRATOR

     6  

6.

 

NO JOINT VENTURE

     6  

7.

 

OTHER ACTIVITIES OF ADMINISTRATOR

     6  

8.

 

TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR

     6  

9.

 

ACTION UPON TERMINATION, RESIGNATION OR REMOVAL

     7  

10.

 

NOTICES

     7  

11.

 

AMENDMENTS

     8  

12.

 

SUCCESSOR AND ASSIGNS

     9  

13.

 

GOVERNING LAW

     9  

14.

 

NO PETITION

     9  

15.

 

HEADINGS

     10  

16.

 

COUNTERPARTS

     10  

17.

 

SEVERABILITY OF PROVISIONS

     10  

18.

 

NOT APPLICABLE TO NMAC IN OTHER CAPACITIES

     10  

19.

 

LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE

     10  

20.

 

USAGE OF TERMS

     10  

 

  i   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

This ADMINISTRATION AGREEMENT, dated as of August 23, 2017 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), among NISSAN AUTO RECEIVABLES 2017-B OWNER TRUST, a Delaware
statutory trust (the “Issuer”), NISSAN MOTOR ACCEPTANCE CORPORATION, a
California corporation, as administrator (the “Administrator”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity but solely as Indenture Trustee (as defined below), and WILMINGTON
TRUST, NATIONAL ASSOCIATION, a national banking association with trust powers,
not in its individual capacity but solely as Owner Trustee (as defined below).

W I T N E S S E T H:

WHEREAS, beneficial ownership interests in the Issuer represented by the Nissan
Auto Receivables 2017-B Owner Trust Asset Backed Certificates (the
“Certificates”) have been issued in connection with the formation of the Issuer
pursuant to the Amended and Restated Trust Agreement, dated as of August 23,
2017 (the “Trust Agreement”), between Nissan Auto Receivables Corporation II
(“NARC II”), a Delaware corporation, as depositor, Wilmington Trust, National
Association, as owner trustee (the “Owner Trustee”), and U.S. Bank National
Association, as certificate registrar and paying agent;

WHEREAS, the Issuer is issuing the Nissan Auto Receivables 2017-B Owner Trust
1.27000% Asset Backed Notes, Class A-1, the Nissan Auto Receivables 2017-B Owner
Trust 1.56% Asset Backed Notes, Class A-2a, the Nissan Auto Receivables 2017-B
Owner Trust LIBOR + 0.10% Asset Backed Notes, Class A-2b, the Nissan Auto
Receivables 2017-B Owner Trust 1.75% Asset Backed Notes, Class A-3, and the
Nissan Auto Receivables 2017-B Owner Trust 1.95% Asset Backed Notes, Class A-4
(collectively, the “Notes”) pursuant to the Indenture, dated as of August 23,
2017, (as amended and supplemented from time to time, the “Indenture”), between
the Issuer and U.S. Bank National Association, as indenture trustee (the
“Indenture Trustee”); capitalized terms used herein and not defined herein shall
have the meanings ascribed thereto in the Sale and Servicing Agreement, dated as
of August 23, 2017, among the Issuer, Nissan Motor Acceptance Corporation
(“NMAC”), as servicer, NARC II, as seller, and the Indenture Trustee (the “Sale
and Servicing Agreement”), as the case may be;

WHEREAS, the Issuer and other parties have entered into certain agreements in
connection with the issuance of the Certificates and the Notes, including the
Purchase Agreement, dated as of August 23, 2017 (the “Purchase Agreement”),
between NMAC, as seller, and NARC II, as purchaser, the Trust Agreement, the
Indenture, this Agreement, the Note Depository Agreement and the Sale and
Servicing Agreement (collectively, the “Basic Documents”);

WHEREAS, pursuant to the Basic Documents, the Issuer is required to perform
certain duties in connection with the Certificates, the Notes and the
Collateral;

WHEREAS, the Issuer desires to appoint NMAC as administrator to perform certain
of the duties of the Issuer under the Basic Documents and to provide such
additional services consistent with the terms of this Agreement and the Basic
Documents as the Issuer may from time to time request; and

 

    (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

  1.    DUTIES OF THE ADMINISTRATOR.

 

  (a) Duties with respect to the Note Depository Agreement and the Indenture.

(i)    Subject to the limitations set forth in clause (c) below, the
Administrator agrees to perform all its duties as Administrator under the Basic
Documents and the duties of the Issuer under the Note Depository Agreement and
the Indenture. In addition, the Administrator shall consult with the Owner
Trustee regarding the duties of the Issuer under the Indenture and the Note
Depository Agreement. The Administrator shall monitor the performance of the
Issuer and shall advise the Owner Trustee when action by the Issuer or the Owner
Trustee is necessary to comply with the Issuer’s duties under the Indenture and
the Note Depository Agreement. The Administrator shall prepare for execution by
the Issuer or shall cause the preparation by other appropriate persons of all
such documents, reports, filings, instruments, certificates and opinions as it
shall be the duty of the Issuer to prepare, file or deliver pursuant to the
Indenture and the Note Depository Agreement. In furtherance of the foregoing,
the Administrator shall take all appropriate action that is the duty of the
Issuer to take pursuant to the Basic Documents and shall prepare, obtain,
execute, file and deliver on behalf of the Issuer all such documents, reports,
filings, instruments, certificates, notices and opinions as it shall be the duty
of the Issuer to prepare, file or deliver pursuant to the Basic Documents or
otherwise by law.

(ii)    The Administrator shall also:

(A)    pay the Indenture Trustee and the Owner Trustee from time to time the
reasonable compensation provided for in the Indenture and the Trust Agreement,
respectively;

(B)    reimburse the Indenture Trustee and the Owner Trustee for all reasonable
expenses, disbursements and advances incurred or made by the Indenture Trustee
or the Owner Trustee to the extent the Indenture Trustee or the Owner Trustee is
entitled to such reimbursement pursuant to Section 6.07 of the Indenture or
Sections 8.01 and 8.02 of the Trust Agreement, as applicable; and

(C)    indemnify the Indenture Trustee and the Owner Trustee and the other
Indemnified Parties for, and hold each harmless against, any losses, liability
or expense to the extent the Indenture Trustee or the Owner Trustee or the other
Indemnified Parties are entitled to such indemnification pursuant to the
Indenture or the Trust Agreement, as applicable.

 

  2   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

  (b) Additional Duties.

(i)    In addition to the duties of the Administrator set forth above, the
Administrator shall perform such calculations, and shall prepare for execution
by the Issuer or the Owner Trustee or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Basic Documents (other than
any notice required to be delivered by the Owner Trustee pursuant to Sections
3.07, 6.03(e) and 10.04 of the Trust Agreement), and at the request of the Owner
Trustee shall take all appropriate action that it is the duty of the Issuer or
the Owner Trustee to take pursuant to the Basic Documents; provided, however,
that the Administrator shall have no obligation to make any payment required to
be made by the Issuer under any Basic Document (except as specified in
Section 1(a)(ii) above); provided, further, that the Administrator shall have no
obligation, and the Owner Trustee shall be required to fully perform its duties,
with respect to the obligations of the Owner Trustee specified under the Trust
Agreement and to otherwise comply with the requirements of the Owner Trustee
pursuant to or related to Regulation AB. Subject to Section 5 of this Agreement,
and in accordance with the reasonable written directions of the Owner Trustee,
the Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Collateral (including the Basic
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrator.

(ii)    Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee in the event that any withholding tax is imposed on the Issuer’s
payments (or allocations of income) to a Certificateholder as contemplated in
Section 5.02(c) of the Trust Agreement. Any such notice shall specify the amount
of any withholding tax required to be withheld by the Owner Trustee pursuant to
such provision.

(iii)    Notwithstanding anything in this Agreement or the Basic Documents to
the contrary, the Administrator shall be responsible for performance of the
duties of the Administrator set forth in Section 5.04(a), (b), (c), (d), (e) and
(f) of the Trust Agreement with respect to, among other things, accounting and
reports to the Certificateholders; provided, however, that the Owner Trustee
shall remain exclusively responsible for the mailing of the Schedule K-1s
necessary to enable each Certificateholder to prepare its federal and state
income tax returns.

(iv)    If any Certificateholder is not the Administrator or any of its
Affiliates, the Administrator may satisfy its obligations with respect to
clauses

 

  3   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

(ii) and (iii) above and under the Trust Agreement by retaining, at the expense
of the Administrator, a firm of independent public accountants (the
“Accountants”) which shall perform the obligations of the Administrator
thereunder.

In connection with paragraph (ii) above, if any Certificateholder is not the
Administrator or any of its Affiliates, then the Administrator will cause the
Accountants to provide, prior to December 1 of each year, a letter in form and
substance satisfactory to the Owner Trustee as to whether any tax withholding is
then required and, if required, the procedures to be followed with respect
thereto to comply with the requirements of the Code. The Accountants shall be
required to update the letter in each instance that any additional tax
withholding is subsequently required or any previously required tax withholding
shall no longer be required.

(v)    The Administrator shall perform the duties of the Administrator specified
in Section 10.02 and Section 10.03 of the Trust Agreement required to be
performed in connection with the resignation or removal of the Owner Trustee,
and any other duties expressly required to be performed by the Administrator
under the Trust Agreement.

(vi)    The Administrator shall perform all duties and obligations applicable to
or required of the Issuer set forth in Appendix A to the Sale and Servicing
Agreement in accordance with the terms and conditions thereof.

(vii)    The Administrator shall obtain on behalf of the Trust, at its own
expense, all licenses required to be held by the Issuer under the laws of any
jurisdiction in connection with ownership of the Receivables, and shall make all
filings and pay all fees as may be required in connection therewith during the
term hereof.

(viii)    In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Administrator may enter into transactions with or
otherwise deal with any of its Affiliates; provided, however, that the terms of
any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.

 

  (c) Non-Ministerial Matters.

(i)    With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not take any action
unless within a reasonable time before the taking of such action the
Administrator shall have notified the Owner Trustee of the proposed action and
the Owner Trustee shall not have withheld consent thereto or provided an
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

(A)    the amendment of the Indenture or execution of any supplement to the
Indenture;

 

  4   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

(B)    the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);

(C)    the amendment, change or modification of any of the Basic Documents;

(D)    the appointment of successor Note Registrars or successor Paying Agents
pursuant to the Indenture or the appointment of successor Administrators, or the
consent to the assignment by the Note Registrar, Paying Agent or Indenture
Trustee of its obligations, in each case under the Indenture; and

(E)    the removal of the Indenture Trustee.

(ii)    Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not (x) make any payments to
the Noteholders under the Basic Documents, (y) sell the Owner Trust Estate
pursuant to Section 5.04 of the Indenture or (z) take any other action that the
Issuer directs the Administrator not to take on its behalf.

 

  (d) Notices to Rating Agencies. The Administrator will deliver to each Rating
Agency notice (which notice shall be deemed to be delivered if delivered in
accordance with Section 10) of the occurrence of (i) any event of default for
which it has been provided notice pursuant to Section 3.18 of the Indenture;
(ii) any merger or consolidation of the Indenture Trustee pursuant to
Section 6.09 of the Indenture; (iii) any supplemental indenture pursuant to
Section 9.01 and Section 9.02 of the Indenture; (iv) any merger or consolidation
of the Owner Trustee pursuant to Section 10.04 of the Trust Agreement; (v) any
amendment to the Trust Agreement pursuant to Section 11.01 of the Trust
Agreement; (vi) any Servicer Default for which it has been provided notice
pursuant to Section 8.01 of the Sale and Servicing Agreement; and (vii) any
termination of, or appointment of a successor to, the Servicer for which it has
been provided notice pursuant to Section 8.04 of the Sale and Servicing
Agreement.

2.    RECORDS. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Owner Trustee and
the Indenture Trustee at any time during normal business hours upon reasonable
advance written notice.

3.    COMPENSATION. As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be entitled to a monthly payment of
compensation in an amount to be agreed to between the Administrator and the
Servicer, which shall be solely an obligation of the Servicer.

4.    [RESERVED.]

 

  5   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

5.    INDEPENDENCE OF THE ADMINISTRATOR. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer, the Owner Trustee or the Indenture Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by the Issuer hereunder or
otherwise, the Administrator shall have no authority to act for or represent the
Issuer, the Owner Trustee or the Indenture Trustee, and shall not otherwise be
or be deemed an agent of the Issuer, the Owner Trustee or the Indenture Trustee.

6.    NO JOINT VENTURE. Nothing contained in this Agreement shall (i) constitute
the Administrator and any of the Issuer, the Owner Trustee or the Indenture
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

7.    OTHER ACTIVITIES OF ADMINISTRATOR. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its or
their sole discretion, from acting as an administrator for any other person or
entity, or in a similar capacity therefor, even though such person or entity may
engage in business activities similar to those of the Issuer, the Owner Trustee
or the Indenture Trustee.

8.    TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR.

 

  (a) This Agreement shall continue in force until the termination of the
Issuer, upon which event this Agreement shall automatically terminate.

 

  (b) Subject to Section 8(e), the Administrator may resign by providing the
Issuer with at least 30 days’ prior written notice.

 

  (c) Subject to Section 8(e), the Issuer may remove the Administrator without
cause by providing the Administrator at least 30 days’ prior written notice.

 

  (d) Subject to Section 8(e), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer to the Administrator if any of the following events shall occur:

(i)    the Administrator shall fail to perform in any material respect any of
its duties under this Agreement and, after notice of such default, shall not
cure such default within 90 days (or, if such default cannot be cured in such
time, shall not give within such 90 days such assurance of timely and complete
cure as shall be reasonably satisfactory to the Issuer); or

(ii)    an Insolvency Event shall occur with respect to the Administrator.

 

  6   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

The Administrator agrees that if the event specified in clause (ii) of this
Section shall occur, it shall give written notice thereof to the Issuer, the
Owner Trustee and the Indenture Trustee within seven days after the occurrence
of such event.

 

  (e) No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer and (ii) such successor Administrator shall have agreed in writing
to be bound by the terms of this Agreement on substantially the same terms as
the Administrator is bound hereunder. Promptly after the appointment of any
successor Administrator, the successor Administrator shall provide notice of
such appointment to each Rating Agency.

9.    ACTION UPON TERMINATION, RESIGNATION OR REMOVAL. Promptly upon the
effective date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) or 8(c) or
8(d), the Administrator shall be entitled to be paid all fees and reimbursable
expenses accruing to it to the date of such termination, resignation or removal.
The Administrator shall forthwith upon such termination pursuant to Section 8(a)
deliver to or to the order of the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to
Section 8(b) or 8(c) or 8(d), the Administrator shall cooperate with the Issuer
and take all reasonable steps requested to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

10.    NOTICES. Any notice, report or other communication given hereunder shall
be in writing and addressed as follows:

 

  (a) if to the Issuer or the Owner Trustee, to:

Nissan Auto Receivables 2017-B Owner Trust

In care of: Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Nissan Auto Receivables 2017-B Owner Trust

 

  7   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

with a copy to:

Nissan Auto Receivables 2017-B Owner Trust

In care of: Nissan Motor Acceptance Corporation

One Nissan Way

Franklin, TN 37067

Attention: Treasurer

 

  (b) if to the Administrator, to:

Nissan Motor Acceptance Corporation

One Nissan Way

Franklin, TN 37067

Attention: Treasurer

 

  (c) if to the Indenture Trustee, to:

U.S. Bank National Association

190 South LaSalle Street, 7th Floor

Chicago, IL 60603

Attention: NAROT 2017-B

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand delivered
to the address of such party as provided above.

All notices, requests, reports, consents or other communications deliverable to
any Rating Agency hereunder or under any other Basic Document shall be deemed to
be delivered if a copy of such notice, request, report, consent or other
communication has been posted on any website maintained by or on behalf of NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

 

  11.    AMENDMENTS.

 

  (a) Any term or provision of this Agreement may be amended by the Issuer, the
Administrator, and the Indenture Trustee, with the consent of the Owner Trustee
but without the consent of any Noteholder or Certificateholder or any other
Person, subject to the satisfaction of one of the following conditions:

(i)    the Administrator delivers an Officer’s Certificate or Opinion of Counsel
to the Indenture Trustee to the effect that such amendment will not materially
and adversely affect the interests of the Noteholders; or

(ii)    the Rating Agency Condition is satisfied with respect to such amendment;

 

  8   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

provided, however, that in the event any Certificates are held by anyone other
than the Administrator or any of its Affiliates, this Agreement may only be
amended by the Issuer, the Administrator and the Indenture Trustee if, in
addition, (i) the Holders of the Certificates evidencing a majority of the
Certificate Balance consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Administrator or an Opinion of
Counsel delivered to the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

 

  (b) This Agreement may also be amended by the Issuer, the Administrator, and
the Indenture Trustee, with the consent of the Owner Trustee, for the purpose of
adding any provisions to or modifying or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or the Certificateholders with the consent of:

(i)    the Holders of Notes evidencing not less than a majority of the
Outstanding Amount of the Notes; and

(ii)    the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It shall not be necessary for the consent of Noteholders or Certificateholders
to approve the particular form of any proposed amendment or consent, but it will
be sufficient if such consent approves the substance thereof.

12.    SUCCESSOR AND ASSIGNS. This Agreement may not be assigned by the
Administrator unless such assignment is consented to in writing by the Issuer,
the Owner Trustee and the Indenture Trustee, and the conditions precedent to
appointment of a successor Administrator set forth in Section 8 are satisfied.
An assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrator is
bound hereunder. Notwithstanding the foregoing, this Agreement may be assigned
by the Administrator without the consent of the Issuer, the Owner Trustee and
the Indenture Trustee to a corporation or other organization that is a successor
(by merger, consolidation or purchase of assets) to the Administrator, provided
that such successor organization executes and delivers to the Issuer, the Owner
Trustee and the Indenture Trustee an agreement in which such corporation or
other organization agrees to be bound hereunder by the terms of said assignment
in the same manner as the Administrator is bound hereunder. Subject to the
foregoing, this Agreement shall bind any successors or assigns of the parties
hereto.

13.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the General Obligations
Law of the State of New York), and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

14.    NO PETITION. Notwithstanding any prior termination of this Agreement, the
Administrator shall not, prior to the date which is one year and one day after
payment in full of all obligations of each Bankruptcy Remote Party in respect of
all securities issued by any

 

  9   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

Bankruptcy Remote Party, acquiesce, petition or otherwise invoke or cause such
Bankruptcy Remote Party to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against such
Bankruptcy Remote Party under any federal or state bankruptcy, insolvency or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of such Bankruptcy Remote Party or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

15.    HEADINGS. The section headings hereof have been inserted for convenience
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

16.    COUNTERPARTS. This Agreement may be executed in counterparts, each of
which when so executed shall together constitute but one and the same agreement.

17.    SEVERABILITY OF PROVISIONS. If any one or more of the agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid or unenforceable in any jurisdiction, then such agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or the other rights of
the parties hereto.

18.    NOT APPLICABLE TO NMAC IN OTHER CAPACITIES. Nothing in this Agreement
shall affect any obligation, right or benefit NMAC may have in any other
capacity or under any Basic Document.

19.    LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE.
Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by Wilmington Trust, National Association, not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer,
and U.S. Bank National Association, not in its individual capacity but solely in
its capacity as Indenture Trustee under the Indenture and in no event shall
Wilmington Trust, National Association in its individual capacity, U.S. Bank
National Association, in its individual capacity, or any Certificateholder have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer. Additionally, the Indenture Trustee in
its capacity hereunder shall be afforded the same indemnities, protections,
rights, powers and immunities set forth in the Indenture as if such indemnities,
protections, rights, powers and immunities were specifically set forth herein.

20.    USAGE OF TERMS. With respect to all terms in this Agreement, the singular
includes the plural and the plural the singular; words importing any gender
include the other genders; references to “writing” include printing, typing,
lithography and other means of reproducing words in a visible form; references
to agreements and other contractual instruments include all subsequent
amendments, amendments and restatements, and supplements thereto or changes
therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; references to

 

  10   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

[Signature Page Follows]

 

  11   (Nissan 2017-B Administration Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

NISSAN AUTO RECEIVABLES 2017-B OWNER TRUST By:   WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Owner Trustee   By:  
/s/ Eric A. Kardash   Name:   Eric A. Kardash   Title:   Assistant Vice
President

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee   By:   /s/ Jessica J. Elliott   Name:   Jessica J. Elliott  
Title:   Vice President

NISSAN MOTOR ACCEPTANCE CORPORATION, as Administrator   By:   /s/ Kevin J.
Cullum   Name:   Kevin J. Cullum   Title:   President

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee   By:   /s/ Eric A. Kardash   Name:   Eric A. Kardash  
Title:   Assistant Vice President

 

  S-1   (Nissan 2017-B Administration Agreement)